Exhibit 10.18

CONFIDENTIAL TREATMENT REQUESTED

FIRST AMENDED AND RESTATED

GROWER’S DISTRIBUTOR AGREEMENT

THIS FIRST AMENDED AND RESTATED GROWER’S DISTRIBUTOR AGREEMENT (the “Agreement”)
is made and entered into as of the          day of March, 2016 by and between
EWSD I, LLC, a Delaware limited liability company (“EWSD”) and Whole Hemp
Company, LLC, a Colorado limited liability company (“Whole Hemp”) (EWSD and
Whole Hemp are referred to herein collectively as the “Parties” and individually
as a “Party”), with reference to the following facts:

RECITALS

A. Whole Hemp, directly or through affiliates, grows hemp and cannabis crops for
processing into cannabidiol oil (“CBD Oil”).

B. Pursuant to this Agreement, the parties desire to amend and restate that
certain Grower’s Agent Agreement dated December 18, 2015 to (i) substitute EWSD
as a party in the place of Notis Global, Inc. (formerly known as Medbox, Inc.),
(ii) change the nature of the relationship of EWSD to Whole Hemp from that of an
agent to that of a distributor, and (iii) to make certain other changes as set
forth herein.

C. Whole Hemp is also entering into a First Amended and Restated Farming
Agreement (“Farming Agreement”) with an affiliate of EWSD for purposes of
growing certain hemp crops.

D. CBD Oil is a complex product that is part of a rapidly emerging industry.
Customers require considerable expertise and consulting in the purchasing
decision. Whole Hemp is contracting with EWSD to not only secure new wholesale
customers ( “Customers”) but also to provide technical expertise to the
wholesale customers as they prepare orders and product specifications.
Accordingly, Whole Hemp desires and EWSD agrees to act on behalf of Whole Hemp
in the marketing, negotiation and sale of CBD Oil (the “Product”), and such
services that are further described below in this Agreement.

NOW, THEREFORE, the Parties agree as follows:

1. AUTHORITY GRANTED. On the terms and conditions contained in this Agreement,
Whole Hemp hereby authorizes EWSD to act as Whole Hemp’s distributor for the
purpose of marketing, arranging for sale and selling the Product, in accordance
with the terms of this Agreement.

1.1 [Omitted].

1.2 Authorization as Distributor for the Term.

(a) EWSD is authorized, for the Term, to act as Whole hemp’s distributor to sell
Product at a minimum price of [*] per milligram of Product (“Minimum Price”),
subject to the provisions of Section 1.4 and on the terms and conditions set
forth herein.

 

[*] CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

1



--------------------------------------------------------------------------------

(b) The Parties mutually agree on a sales target of one hundred (100) kilograms
of Product per month, but that EWSD shall have the right to sell more or less
than the targeted quantity. If Whole Hemp’s costs of goods sold declines by at
least twenty percent (20%) during any Crop Season, then the Minimum Price shall
be reduced, effective for the immediately following Crop Season, by a percentage
equal to the average percentage decline in costs of goods sold for the prior
Crop Season. The Parties will meet and confer within forty five (45) days
following each Crop Season to confirm the amount of the adjustment, if any.
Prior to the meeting, Whole Hemp shall provide to EWSD financial statements, or
other financial information reasonably acceptable to EWSD, for purpose of
determining the adjustment to the Minimum Price, if any

(c) For the absence of doubt, if a transaction is proposed at less than the
Minimum Price, the “meet or release” provisions of Section 1.4 will permit the
Parties to either decline the sale or accept a sale at less than the Minimum
Price.

1.3 Limited Exclusivity. EWSD’ authority to act as a distributor under this
Agreement shall be on a non-exclusive basis; provided, however, EWSD shall have
during the Term the exclusive right to market and sell to Customers or potential
Customers listed on Exhibit A hereto, including as that Exhibit may be amended
by the mutual agreement of the Parties from time to time.

1.4 Meet or Release. Except as set forth in this Section 1.4, EWSD may not sell
Product of or for any grower, distributor or manufacturer of Product other than
Whole Hemp. If EWSD identifies a potential purchaser of Product that is willing
to purchase Product at less than the Minimum Price, EWSD must inform Whole Hemp
of said potential purchaser, the proposed sale price, and the volume of Product
the potential purchaser desires to purchase and, within three business days of
such notice, if Whole Hemp has not authorized EWSD to sell Product to the
potential purchaser at the proposed price, then EWSD shall have the right to
procure Product from someone other than Whole Hemp to sell to the potential
purchaser the requested amount of Product at the proposed price. Authorization
by Whole Hemp to sell a certain volume of Product of another grower, distributor
or manufacturer to a particular potential purchaser at a particular price will
not be deemed authorization to sell any additional Product of another grower,
distributor or manufacturer to the same or any other potential purchaser.
Notwithstanding the foregoing, if Notis or any of its subsidiaries desires to
utilize any farming facilities either now or hereafter owned or controlled by
Notis or any subsidiary to grow crops to produce the Product (including, without
limitation, growing crops to produce the Product on EWSD’s property subject to
the Farming Agreement) and/ or sell any Product, or otherwise has an opportunity
to sell Product on behalf of one or more third parties, Notis shall first give
written notice to Whole Hemp of its intent to engage in a proposed transaction
or activity otherwise limited by this Agreement. Notis and Whole Hemp shall then
negotiate in good faith for purposes of allowing Whole Hemp to participate in
the proposed transaction or activity on mutually acceptable terms. If the
Parties are unable to reach a mutually acceptable written agreement with respect
to the proposed transaction or activity, Notis or its affiliates may pursue the
proposed transaction or activity free from any restriction under this Agreement.

2. TERM. This Agreement shall be effective on the date hereof, and shall
continue for a term of 10 crop seasons (the “Initial Term”, where each crop
season is denoted as the

 

[*] CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

2



--------------------------------------------------------------------------------

period beginning on October 1 of each year, and ending on September 30 of the
following year (each, a “Crop Season”). The first Crop Season commences on
October 1, 2015. Either Party may extend the Initial Term for another 5 Crop
Seasons by written agreement to the other Party at least 180 days prior to the
end of the Initial Term (“First Extended Term”), and either Party may extend the
First Extended Term for another 5 Crop Seasons by written agreement to the other
Party at least 180 days prior to the end of the First Extend Term. The Initial
Term, and any period that this Agreement shall continue following the Initial
Term, shall be collectively referred to as the “Term.” This Agreement may be
terminated at any time: (i) by either Party, if the other Party is in material
breach of any obligation under this Agreement, which breach is continuing
uncured for thirty (30) days following written notice thereof; (ii) by EWSD upon
written notice to Whole Hemp, if the Farming Agreement terminates for any
reason, or (iii) by either party, upon written notice to the other, if the
activities under this Agreement shall be enjoined or be subject to materially
adverse regulatory action.

3. WHOLE HEMP’S AGREEMENTS.

(a) Whole Hemp, at its sole cost, shall maintain in full force an insurance
policy or policies with a company A-rated or better for protection against
liability to the public as an incident to product grown by Whole Hemp. The
limits of product liability under this insurance shall not be less
$2,000,000.00. Whole Hemp agrees to name EWSD as additional insured.

(b) If requested by EWSD, Whole Hemp shall provide its packaging specified by
EWSD or special Customer packaging. Pricing for custom packaging will be
negotiated by the parties as appropriate. In all other cases, the Product will
be packed in containers designated and chosen by Whole Hemp, using Whole Hemp’s
or a third party’s label, using packaging supplies from packaging manufacturers
of its choice, at Whole Hemp’s cost.

4. EWSD’S AGREEMENTS.

(a) EWSD will assist Customers in (i) determining the exact specifications for
their Product and (ii) defining testing procedures to validate that the Product
is in accordance with specifications. EWSD will order the Product from Whole
Hemp consulting with the Whole Hemp staff to ascertain that the Product will
meet the Customer’s specifications. EWSD will assist the Customer with product
testing and product acceptance to ensure that the specific lot conforms to the
required specifications.

(b) EWSD agrees to receive and market all of the Product, on a best efforts
basis to obtain the highest possible price for the Product, provided that EWSD
is not prevented from doing so by strikes, epidemic, lockouts, shortage of
transportation facilities, governmental action or other acts beyond the control
of EWSD.

(c) EWSD will purchase inventory of Product from Whole Hemp to fulfill Customer
orders, at intervals mutually agreed to by the Parties after an initial
inventory purchase. EWSD may require Whole Hemp to maintain the EWSD inventory
in a segregated section of the Whole Hemp warehouse. EWSD will be invoiced and
will pay for inventory on the earlier of 30 business days following EWSD’s
receipt of the invoice, or 5 business days following EWSD’s

 

[*] CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

3



--------------------------------------------------------------------------------

receipt of payment of good funds from Customers. Alternatively, EWSD may
maintain its own separate inventory in its own warehouse facility. Accordingly,
EWSD will bear all market risk with respect to the Product and the full risk of
loss or damage to the Product. Product will be shipped to EWSD or EWSD’s
Customers FOB the Whole Hemp warehouse.

(d) EWSD shall have full control of the times when, the place where, the parties
to whom, and the prices for which the Product shall be sold (subject to the
Minimum Price), and means of transportation. As distributor of Whole Hemp, EWSD
is hereby authorized by Whole Hemp to (i) make price adjustments, (ii) to grant
allowances, and (iii) to take such other actions as may be reasonably necessary
in order to consummate sales of Product.

(e) EWSD may employ the services of a broker, jobber, or other subcontractor and
may consign or otherwise sell the Product or any part thereof, when in EWSD’
judgment the best interest of Whole Hemp will thereby be served.

(f) EWSD, at its sole cost, shall maintain in full force an insurance policy or
policies with a company A-rated or better for protection against liability to
the public as an incident to work performed by EWSD. The limits of product
liability under this insurance shall not be less $2,000,000.00. EWSD agrees to
name Whole Hemp as an additional insured.

5. SALE PROCEEDS. EWSD shall be accountable to Whole Hemp for the proceeds
arising from the sale of the Product covered by this Agreement. EWSD is
responsible for collecting payment for the Product and is liable to Whole Hemp
for any failure to collect said sale proceeds. From the gross proceeds, EWSD
shall have the right to deduct all compensation and expenses due EWSD as
provided in this Agreement.

6. TRANSPORTATION AND SALES EXPENSES. The Product will be shipped to purchasers
FOB Whole Hemp’s facilities. EWSD will be responsible for collecting shipping
costs directly from purchasers.

7. REPORTING. EWSD shall provide Whole Hemp with a monthly report of its sales
activities with respect to the Product, including, but not limited to, the price
and quantity of the Product sold during the prior month, and an accounting of
the costs incurred chargeable to Whole Hemp under this Agreement.

8. COMPENSATION. From the sale proceeds for any sales of Products by EWSD, EWSD
will charge and collect a fee equal to [*] of the gross sales proceeds for
Product sold under this Agreement. For example, if Product is sold at [*] per
milligram, the compensation to EWSD will be [*] per milligram of Product (or [*]
of the sales price). The computation of compensation to EWSD will not be [*] per
milligram minus the [*] per milligram Minimum Price.

9. MISCELLANEOUS.

9.1 Entire Agreement. There are no oral agreements or representations between
the parties not contained herein. This Agreement replaces all prior agreements
addressing the subject matter hereof, including any amendments thereof. This
Agreement may only be altered or changed by agreement in writing signed by the
parties.

 

[*] CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

4



--------------------------------------------------------------------------------

9.2 Assignment. This agreement shall be binding on and inure to the benefit of
the heirs, executors, administrators, successors and assigns of the signatories
hereto. Notwithstanding the foregoing, neither Party shall have the right to
assign this Agreement without the prior written consent of the other Party.

9.3 Dispute Resolution. If the parties are unable to resolve any dispute(s),
brought to enforce the terms of this agreement, both parties agree to submit to
binding arbitration in Denver, Colorado before the Judicial Arbitration and
Mediation Service (JAMS). In any legal action or arbitration affecting or based
upon the enforcement or interpretation of this Agreement or any of the rights
derived under this Agreement, the successful party shall be entitled to receive,
in addition to all other sums, reasonable attorneys’ fees and court costs. This
Agreement shall be governed by the internal laws of the State of Colorado.

9.4 Notice. Any noticed required by this Agreement shall be deemed given forty-
eight (48) hours after the posting thereof in the United States mail, first
class, certified, postage prepaid, return receipt requested, properly addressed
to the party to be served at the address of such party as follows or at the time
of the personal service of such notice. Either party may change its address for
notices by notice to the other party

 

Whole Hemp:    EWSD:

828 Wooten Road

Colorado Springs, CO 80915                                     

Attn: President

  

600 Wilshire Blvd

Suite 1500

Los Angeles, CA 90017

Attn: President

9.5 No Partnership. It is understood, agreed and intended by the parties to this
Agreement that in performing this Agreement the parties are each separately and
independently carrying out their respective businesses, that this Agreement does
not and shall not create or constitute a partnership or joint venture between
them, and that each Party is and shall be an independent contractor.

9.6 Counterparts. This instruments may be executed in two or more counterparts,
each of which shall be deemed original, but all of which taken together shall
constitute one and the same instrument.

10. INDEMNIFICATION.

10.1 By EWSD. EWSD will be entirely and solely responsible for its actions and
the actions of its agents, employees and subcontractors, if any, while providing
services under this Agreement. EWSD shall indemnify and hold harmless Whole Hemp
and its Customers against all claims, losses, liabilities, demands, suits,
awards, and judgments, made or recovered by any person or agencies due to
(i) the actions of EWSD or its employees, agents or subcontractors during the
rendering of services under this Agreement or (ii) any breach of the terms of
this Agreement by EWSD or its employees, agents or subcontractors.

10.2 By Whole Hemp. Whole Hemp shall indemnify and hold harmless EWSD and its
Customers against all claims, losses, liabilities, demands, suits, awards, and

 

[*] CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

5



--------------------------------------------------------------------------------

judgments, made or recovered by any person or agencies due to (i) the actions of
Whole Hemp or its employees, agents or subcontractors during performance of its
obligations under this Agreement or (ii) any breach of the terms of this
Agreement by Whole Hemp or its employees, agents or subcontractors.

In Witness Whereof, the parties have executed this Agreement on the date first
herein above stated.

 

Whole Hemp Company, LLC:     EWSD I, LLC: By:   /s/ Kashif Shan     By:   /s/
Jeffrey Goh

The undersigned accepts the substitution of EWSD in its place as a Party to this
Agreement.

 

Notis Global, Inc.:

    By:   /s/ Jeffrey Goh    

 

 

 

 

[*] CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

6



--------------------------------------------------------------------------------

EXHIBIT

EXCLUSIVE CUSTOMERS

None

 

[*] CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

7